Citation Nr: 0630144	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
varicose veins.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to July 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Denver RO.  

The matters of entitlement to a rating in excess of 70 
percent for PTSD and entitlement to TDIU are being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDING OF FACT

In August 2005, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal seeking a rating 
in excess of 40 percent for varicose veins; there is no 
question of fact or law remaining before the Board in this 
matter.


CONCLUSION OF LAW

The veteran having withdrawn a Substantive Appeal in the 
matter of entitlement to a rating in excess of 40 percent for 
varicose veins, the Board has no further jurisdiction in the 
matter.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107. Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeal in this matter, further discussion of the 
impact of the VCAA is not necessary.

II. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

Here, in correspondence received in August 2005, the veteran 
withdrew the appeal he had pending before the Board regarding 
the matter of entitlement to a rating in excess of 40 percent 
for varicose veins.  There remain no allegations of errors of 
fact or law for appellate consideration in this matter.  
Hence, the Board has no further jurisdiction in the matter, 
and the appeal must be dismissed.


ORDER

The appeal seeking a rating in excess of 40 percent for 
varicose veins is dismissed without prejudice.


REMAND

In an August 2005 statement, the veteran requested that the 
record be updated with his most recent treatment records from 
the Pueblo VA Medical Center (VAMC).  While the claims file 
contains VA treatment records as recent as in June 2005, his 
statement suggests that more recent records may be pertinent, 
and remain outstanding.  As VA treatment records are 
constructively of record, they must be secured.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The veteran's most recent VA PTSD examination was in May 
2003.  In an August 2005 statement, the veteran alleges that 
his PTSD has increased in severity.  A psychiatric evaluation 
to assess the extent of current impairment due to PTSD is 
indicated.

Any outstanding treatment records would also have bearing on 
the claim seeking TDIU.  Furthermore, that matter is 
inextricably intertwined with the matter of the rating for 
PTSD.  

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective date of 
disability).  By inference, in an increased rating claim 
there should be notice regarding the effective dates of 
awards.  Here, the veteran was not provided notice regarding 
effective dates of awards.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding effective dates of 
awards in accordance with the Court's 
guidance in Dingess/Hartman, supra.

2.  The RO should secure for the claims 
file all records of treatment the veteran 
has received for his service connected 
disabilities (and particularly PTSD) at 
the Pueblo VAMC since June 2005.

3. The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the current severity of his 
PTSD.  His claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The RO should also ensure 
that the examiner has a copy of the 
criteria for rating mental disorders 
available for review.  The examiner 
should describe all current symptoms of 
the PTSD in detail, and comment as to the 
nature and extent of the impact the 
symptoms would be expected to have on 
social and occupational functioning.  
Findings reported should note the 
presence/or absence, and extent, of each 
of the symptoms listed in the criteria 
for a 100 percent rating (or other 
symptoms of like gravity).  The examiner 
should specifically opine as to whether 
the symptoms of PTSD are of such gravity 
that they would be expected to result in 
total occupational and social impairment.  
The examiner should explain the rationale 
for all opinions given.

4.  The RO should then readjudicate the 
remaining claims.  If either remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


